 



Exhibit 10.5
UNFUNDED DEFERRED COMPENSATION
PLAN FOR THE DIRECTORS OF
PEOPLES BANK SB
     The provisions of the plan are as follows:
1. Each director may elect on or before December 31st of any year to defer all
or a specified portion of his annual fees for succeeding calendar years.
2. Any person elected to fill a vacancy on the board, and who was not a director
on the preceding December 31st, may elect, before his term begins, to defer all
or a specified part of his annual fees for the balance of the calendar year
following such election and for succeeding calendar years. No deferrals may be
made after December 31, 2004.
3. Interest on the deferred fees is to be computed at the annual rate of
         % compounded quarterly.
4. Amounts deferred under the plan, together with accumulated interest, will be
distributed in annual installments over a ten year period beginning with the
first day of the calendar year immediately following the year in which the
director ceases to be a director.
5. An election to defer fees shall continue from year to year unless terminated
by the director by written request. In the event a director elects to terminate
deferring fees, the amount already deferred cannot be paid to him until he
ceases to be a director.
6. In the event the director ceases to be a voting member of the Board of
Directors of the Bank, or if he becomes a proprietor, officer, partner, employee
or otherwise becomes affiliated with any business that is in competition with
corporation, the entire balance of his deferred fees, including interest, may,
if directed by the Board of Directors, in its sole discretion, be paid
immediately to him in a lump sum.
7. Upon the death of a director or former director prior to the expiration of
the period during which the deferred amounts are payable, the balance of the
deferred fees and interest in his account shall be payable to his estate or
designated beneficiary in full on the first day of the calendar year, following
the year in which he dies.

39



--------------------------------------------------------------------------------



 



ELECTION TO PARTICIPATE IN UNFUNDED DEFERRED COMPENSATION PLAN
     Certificates acknowledged and attested and inserted herewith to become
apart of these minutes.
     Adopted by the Board of Directors this 16th day of November 2005, and made
effective January 1, 2005.

               
Attested by:
           
 
           
/s/ David A. Bochnowski
    /s/ Jon E. DeGuilio      
 
           
 
           
Chairman & CEO
    Corporate Secretary    

40